Title: To John Adams from Edward Church, 14 January 1786
From: Church, Edward
To: Adams, John


     
      Much hond. & esteemed Sir
      Lisbon 14 Jany 1786
     
     Notwithstanding the deep wound which one branch of our fishery had rec’d by an act of the british parliament, We were not without hope, while we had a free and an uninterrupted Commerce with the Mediterranean, and it’s neighbouring ports, that we might still be able not only to employ, but increase the number of our fishermen, and from our local advantages, it is not an extravagant Idea to expect, that we might e’er long have monopolized the Cod-fishery, so far at least as to the exclusion of all Europeans, by being able to undersell them at all foreign markets— but this is a Subject which I am well aware you have long e’er now fully investigated, with all it’s vast, and almost endless Train of concomitant advantages to the

Commerce of the United States in general, and that of the Massachusetts in particular— it is not therefore with a presumption to offer any Information, that I now take the Liberty to address you, but only to observe—that the Consequences of an interruption to the prosecution of this important object, at this very critical, and alarming Conjuncture, seem to threaten little less than Ruin.
     You are doubtless informed that the King of France has sometime since established a Company under his particular patronage for the purpose of carrying on the Whalefishery, and has granted a large Sum of money to be applied to the indemnification of said Company in case of Loss, with particular priviledges to those who serve in that employment— such singular Indulgencies must doubtless give vigour to any enterprize, and the better to secure success to this favorite object, the Company offer such encouragements to those acquainted with the business, as has already drawn a number of americans, and even english, into their Service— In Autumn 1784 I was in Dunkirk, when three ships sailed from thence for the Coast of Brazil, commanded, & in part manned by Americans—also one for Davis’s straights, & another for Greenland, commanded & principally manned by english— The americans seemed to be greatly elevated wth: their flattering prospects, and often regretted that there were not more of their Countrymen to partake with them, as they seemed to express a fear that many of them were almost starving at home for want of employ— this I then considered only a temporary evil arising from a Cause that materially affected the Commerce of all the States, and for which therefore the Wisdom of Congress wou’d soon find a Remedy, more especially when they saw the danger of our being farther exhausted of our remaining Strength by a most potent Rival, at a time when we were just emerging from the havoc of a most wasteful war—when our taxes are enormous—yet incompetent, and the best—if not the only means, to render them more productive, greatly obstructed— I presume not to point out any mode—or even to say that the Case is remediable—but only—that if the danger of remaining in Statu quo is so greatly alarming, the necessity of a speedy—and if possible permanent peace, with all the Powers on the Coast of Barbary is equally obvious, and pressing, and if attainable—cannot be purchased too soon, or perhaps too dear— We have now unfortunately some of our Countrymen groaning in Slavery under the iron hand of those merciless barbarians, These also call aloud on their Country for instant relief, & redemption— The Portugueze I am informed are now making use of the

french Interest & mediation to bring about a peace with the Algerines—for notwithstanding they have 7 or 8 Ships of war constantly cruising to protect their trade, yet those pirates still swarm on their Coast—
     I came here upon a plan of Commerce peculiarly advantageous to my Country, but not practicable ’till the grand obstacle is removed— I have also lately written to some of my friends in America to ask their Interest & Recommendation in my behalf whenever Congress shall think proper to appoint a Consul here— Shou’d no one appear with a preferable Claim, and you shou’d deem me eligible—May I beg Leave to ask the Favor of you to signify to Congress that such a choice wou’d meet your approbation—and in the mean time permit me to offer myself in any thing wherein I can be serviceable— my Losses have been very great by the War, particularly in the depreciation of our paper money, which totally annihilated a moderate Independence— It is not long since I concluded to try to repair my ruined fortune in this place, the Consulship wou’d greatly facilitate my design— I have a large family who have been long expecting my Return, but I have a better prospect of providing for them here, if the Communication was uninterrupted— I am with Tender of my best Services in all your Commands—of my most respectfull Regards to your Lady & family— / with the most perfect Esteem / Sir / Your most humble & most obedt. Servant
     
      Edwd: Church
     
     
      P. S. Shou’d you favor me with a Line be pleased to direct to the Care of Messrs. Cruz e Silva & Compy. Merchants—Lisbon—
     
    